DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) filed 05/12/2021 has been considered, initialed and is attached hereto.

Status of the Claims
Claims 1-11, 13-23, 25-34 are pending; claims 10, 11, 22 and 23 are withdrawn; claims 12 and 24 are canceled; claim 1, 3, 8, 13-21, 26, 28 and 29 are amended. Claims 30-34 are newly recited. Claims 1-9, 13-21 and 25-34 are examined below. 

Withdrawn Objections/Rejections
The previous objections to the claims are withdrawn in response to Applicant’s amendments to the claims. 
The previous rejection of claims under 35 U.S.C. 102 is withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 6, 25, 27 and 32 are rejected under 35 U.S.C. 103 as obvious over Schultz et al., US PG Pub No. 2008/0176263A1 in view of Zhou et al., Gold Nanoparticles for In Vitro Diagnostics, Chem. Rev., 115(9), (2015), p. 10575-10636.
Schultz et al. teach a multiplexed lateral flow immunoassay strip comprising at least two antibody pairs specific for different target analytes (see for example, Figure 4A of Schultz showing use of at least two pairs one to target 1 one to target 2, see also paras [0088] and 

However in the interest of compact prosecution, although Schultz’s disclosure does teach antibody can be monoclonal or polyclonal, because it is acknowledged that the reference provides no actual reduction to practice/working examples wherein the capture antibody and the detection antibody are both monoclonal antibodies, or wherein the specific target is a viral target analyte- the following rationale is also set forth. It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed, based only on the disclosure of Schultz, to have provided capture antibody that is monoclonal antibody instead of polyclonal antibody because the disclosure of Schultz does specifically teach the solid support coupled antibody can be monoclonal. In particular, one would have been motivated to have relied on monoclonal antibody as capture antibody because the reference specifically discloses binding agent can be either of monoclonal or polyclonal. Furthermore, it would have been obvious to have detected (targeted) viral target analyte (analyte that is a virus) because Schultz specifically disclose their invention as intended for the detection of this type of analyte. Considering Schultz specifically disclose monoclonal antibody can be the immobilized capture reagent and Schultz does disclose target analyte can be viral antigen/target, and therefore 
Schultz et al. fails to specifically teach the device wherein each detectable label is a noble metal nanoparticle that has a different spectral emission than the labeled conjugated to any other detection antibody.
Zhou et al. teach gold nanoparticles (namely Au nanoclusters, see page 16, sections 3, describing two AuNP-based fluorescent assays, one using Au nanoclusters another using distance dependent nanoparticle surface energy transfer). At page 16, section 3.1 Zhou teach gold nanoparticles that are Au nanoclusters, describing this type of label as a new type of fluorescent nanomaterial, offering unique optical features that are dramatically different from larger gold nanoparticles (different form particles having 3-100 nm size), see at 3.1 teaching these particles are taught as exhibiting size dependent fluorescence. See at page 16, section 3.1, Zhou teach emission of AuNCs can be modulated depending on size and composition, that this feature is similar to that of quantum dots (the size dependent emission), however Zhou teach that these AuNCs are different from QDs because they are not made from toxic heavy metals. Zhou teach their biocompatibility, strong photoluminescence, ultrasmall size and photostability make them ideal replacements for QDs and organic dyes. See also page 18, para 2, Zhou et al. supports that it is known that these AuNCs are usable for protein detection, that recognition elements (e.g., an antibody) are able to be functionalized to the surface for protein detection.
It would have been prima facie obvious to one having ordinary skill in the art at the time that the claimed invention was effectively filed to have modified the labels as taught by Schultz et al. such to instead employ different sized gold nanoparticles (the Au nanoclusters, thereby addressing noble metal nanoparticles as claimed) as an obvious matter of a simple substitution of 
	Regarding claims 2 and 6, Schultz teaches nitrocellulose (para [0153]).
	Regarding claim 3, see the combination of Schultz and Zhou as set forth in detail above, the AuNCs of Zhou address the claimed species gold nanoparticles. 

	Regarding claim 25, see further Schultz does teach providing sample in a container (para [0146]). As such, although Schultz does not use the terminology of a “kit”, Schultz and the cited art addresses the claim by teaching all constituent components of the kit as claimed. 
Regarding claim 27, see as cited above Schultz teach the device is a test strip.
Regarding claim 32, although the example (see such as Figure 4A) of Schultz demonstrate detection of two target analytes using two pairs of antibodies, see also Schultz et al. at paras [0040], [0050], [0056], [0086] and [0087] (two or more indicated specifically at para [0087], Schultz teach the ability to apply their device for the detection of multiple target molecules. Therefore the combination of the cited art further encompasses embodiments addressing the present claim.

Claims 13-15, 17, 18, 26, 28, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al., WO2014/070935A1 (cited previously).
The teachings of Schultz et al. are as discussed in detail above with respect to independent claim 1, which recites the structure of a conjugation pad, downstream from the sample pad, comprising two or more different detection antibodies, each for a different target analyte, each conjugated to a different detectable label (having different spectral emission, see step c) of claim 1). Schultz et al. teach a device substantially as claimed (see as cited previously above, at claim 1); however, Schultz fails to teach detectable labels that are noble metal particles (as indicated previously above) and also fails to teach the device without the conjugate pad (i.e., 
Zhou et al. is as cited in detail previously above, namely Zhou et al. teach gold nanoparticles (namely Au nanoclusters, see page 16, sections 3, describing two AuNP-based fluorescent assays, one using Au nanoclusters another using distance dependent nanoparticle surface energy transfer). At page 16, section 3.1 Zhou teach gold nanoparticles that are Au nanoclusters, describing this type of label as a new type of fluorescent nanomaterial, offering unique optical features that are dramatically different from larger gold nanoparticles (different form particles having 3-100 nm size), see at 3.1 teaching these particles exhibit size dependent fluorescence. See at page 16, section 3.1, Zhou teach emission of AuNCs can be modulated depending on size and composition, that this feature is similar to that of quantum dots (the size dependent emission), however Zhou that these AuNCs are different from QDs because they are not made from toxic heavy metals. Zhou teach their biocompatibility, strong photoluminescence, ultrasmall size and photostability make them ideal replacements for QDs and organic dyes. See also page 18, para 2, Zhou et al. supports that it is known that these AuNCs are usable for protein detection, that recognition elements (e.g., an antibody) are able to be functionalized to the surface for protein detection.
Anderberg et al. teach a lateral flow multiplexed assay strip comprising a porous matrix, a sample pad at the upstream end of the matrix for absorption of liquid sample upon contact of said sample, a “capture region”, para [00113], containing at least two different test locations, “test locations” referencing positions of the different immobilized capture reagent, each comprising different immobilized capture antibodies, wherein each capture antibody is specific for a different target analyte (see abstract and para [0006] lateral flow device, [0040] multiple 
Accordingly, Anderberg teaches that both means of adding the labeled reagent are suitable with respect to such assay test strip devices, i.e. that one can either include the labeled reagent pre-dried on the device, or alternatively that one can provide the reagent and pre-mix the labeled reagent with the liquid sample and then apply this mixture to the device.
Anderberg also teach that lateral flow devices can be provided as kits together with other components like a liquid container for containing necessary reagents for using the test device (see, e.g., [0002], [0009]-[0010], [0078], [00100], [00107], [00222], Anderberg teach the device (the lateral flow test device) comprises a liquid container.
In addition, the courts have held that the selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04.
It would have been obvious to have modified the device of Schultz in order to omit the dried conjugate (such to provide the reagent (detection antibodies) mixed with the sample and to have provided the detection reagent separately, intended to be added to the sample pad for receiving sample mixed with two or more different detection antibodies), as an obvious matter of a simple substitution of the produce to accommodate one known technique for introducing labeled reagent for another (see the prior art recognized the base device of Schultz, and further it was known to introduce labeled reagent either by providing as dried reagent directly on the 
Further, it would have been prima facie obvious to have modified the test strip device of Schultz et al. in order to employ the gold nanoparticle labels (AuNCs of Zhou) for the labels as taught by Schultz for the reasons as discussed in detail previously above (see above analyses as the same reasoning also applies presently).
Although Schultz and the cited prior art fails to recite the terminology “kit” as presently recited in the amended claim (see at the preamble), it is noted that the terminology “kit” is not found to further limit the scope of the claims beyond requiring the lateral flow multiplexed assay strip and the two or more monoclonal antibody specific pairs for each target, as it is does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claims (such as specific packaging or container elements, for example. See MPEP 2111.02. Consequently, when the claims are given their broadest reasonable interpretation, the teaching of Schutlz and the cited art address the claims (for the reasons as indicated above, it would have been obvious to have provided the test strip with separate detection reagent, i.e. the antibody pairs).
Nonetheless, see also Anderberg does teach providing lateral devices as kits comprising components like a liquid container for containing necessary reagents for using the test device (cited previously and above). Accordingly, it would have been further obvious to provide the device of Schultz et al. and the cited prior art as part of a kit for the purpose of commercial sale 
Regarding claims 14 and 18, see Schultz teach nitrocellulose (para [0153]).
Regarding claim 15, see the combination of Schultz and Zhou as set forth in detail above, the AuNCs of Zhou address the claimed species gold nanoparticles. 
Regarding claim 17, see as cited above, Schultz teach detecting target present in a biological sample (see also para [0144], [0148], claim 11, a liquid bodily fluid sample).
Regarding claim 26, see further Schultz does teach providing sample in a container (para [0146]). See also the terminology “kit” discussed previously above with the analysis of the independent claim. As such, although Schultz does not use the terminology of a “kit”, when this terminology is given its broadest reasonable interpretation, Schultz and the cited prior art reads on the claim as the reference teaches all the constituent components of the claimed kit. Furthermore, as indicated above, Anderberg teach that lateral flow devices can be provided as kits together with other components like a liquid container for containing necessary reagents for using the test device (see, e.g., [0002], [0009]-[0010], [0078], [00100], [00107], [00222], Anderberg teach the device (the lateral flow test device) comprises a liquid container. Accordingly, it would have been further obvious to provide the device of Schultz as part of a kit for the purpose of commercial sale and/or for convenience to the end user, by having together all necessary ingredients for using the device in an assay.
Regarding claim 28, see as cited above, both Schultz and Anderberg teach a device comprising a matrix in the form of a strip.

Regarding claim 34, see as indicated previously above, although the example (see such as Figure 4A) of Schultz demonstrate detection of two target analytes using two pairs of antibodies, see also Schultz et al. at paras [0040], [0050], [0056], [0086] and [0087] (two or more indicated specifically at para [0087]), Schultz teach their device for the detection of multiple target molecules. Therefore the combination of the cited art further teaches embodiments addressing the present claims.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view Zhou et al., as applied to claim 1 above, and further in view of Meyers WO2014/080212A2 (cited previously, see on IDS as Davies).
Schultz et al. and Zhou et al. is as cited previously above, teaching a multiplexed detection device comprising a single test area, the device using multiple different labels with different spectral emissions (different AuNCs). For example, Schultz et al. teach detection via nanoparticles associated with differently colored dyes, e.g. red and blue dyed nanoparticles [0088].
However, the references fail to specifically teach an assay system comprising a colorimetric sensor (claim 7) or wherein the colorimetric sensor is a mobile phone comprising an RGB color analysis application installed thereon (claim 9).
Myers et al. teach measuring the response of test strips comprising colloidal or fluorescent probes using a generic reader device which obviates the need for expensive and dedicated equipment (general purpose handheld device, such as mobile phone), see page 17, 
It would have been obvious to have modified the device to include the device as a part of a system further comprising a mobile phone reader capable of RGB value detection, as taught by Myers, in order to provide a simple, easily to use reader for the device such that target can be quantified (not merely detecting presence), without the need for expensive dedicated equipment. One of ordinary skill would have a reasonable expectation of success since Myers teach such a mobile sensor specifically for assay strip detection (for reading devices which are lateral flow strip devices, which describes the strip device of Schultz). Furthermore, one skilled in the art would have had a reasonable expectation of success because the sensor of Myers is capable of sensing RGB (color) values and Schultz teach that their strip may use colored particles, such as red and blue particles, for detection.
Regarding claim 7, see above the combination of the cited art is teaching a colorimetric sensor with the multiplex strip device.
Regarding claim 8, “wherein colorimetric sensor detects red-green-blue (RGB) values”, see as cited above the sensor of the cited prior art does detect RGB values as claimed (see Myers).
.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., and Anderberg et al., as applied to claim 13 above, and further in view of Myers et al.
Schultz in view of Zhou et al. and Anderberg et al. teach a system substantially as claimed (see cited previously above).
However, the cited prior art fails to teach the system comprising the device and a colorimetric sensor (claim 19); fails to specifically teach a sensor that detects RGB values (claim 20); and fails to teach the sensor is a mobile phone comprising an RGB color analysis application installed thereon (claim 21). 
However, when taken together with the teachings of Myers et al. as discussed detail above (see above for detailed analysis of Myers), it would have been obvious to have modified the device to include the device as a part of a system further comprising a mobile phone reader capable of RGB value detection, as taught by Myers, in order to provide a simple, easily to use reader for the device such that target can be quantified (not merely detecting presence), without the need for expensive dedicated equipment. One of ordinary skill would have a reasonable expectation of success since Myers teach such a mobile sensor specifically for assay strip detection (for reading devices which are lateral flow strip devices, which describes the strip device of Schultz). Furthermore, one skilled in the art would have had a reasonable expectation of success because the sensor of Myers is capable of sensing RGB (color) values and Schultz teach that their strip may use colored particles, such as red and blue particles, for detection.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., as applied to claim 1 above, and further in view of Gatti, US Patent No. 5,731,162 (cited previously).
Schultz et al. and Zhou et al. teach a multiplexed assay strip substantially as claimed (see as discussed in detail previously above).
However, the cited reference fails to teach wherein the positive control comprises an antibody specific for the Fc portion of an antibody.
Gatti teach built-in-control in which an anti-Fc antibody has been immobilized, which is capable of binding the Fc fragment of all tracers (col. 3, lines 45-48).
It would have been obvious to have modified the lateral flow strip of Schultz comprising positive control, in order to implement a positive control that is immobilized anti-Fc antibody, as this would be expected to bind any antibody bound label and would indicate proper function of the device; the modification is an obvious matter of using a known technique to improve a similar device, considering the prior art contained the base lateral flow immunoassay comprising positive control (Anderberg), and further contained the known technique of applying immobilized anti-Fc antibody to bind tracer (labeled) antibody (Gatti). One of ordinary skill would have recognized that by applying the known technique of Gatti, one would obtain a predictable result, namely a device with a built in positive control, thereby resulting in an improved product.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al. as applied to claim 13 above, and further in view of Gatti.
Schultz et al., Zhou et al. and Anderberg et al. teach a multiplexed assay strip substantially as claimed (see as previously cited above). Anderberg does teach inclusion of a positive control [00133], [00163], [00194], [00198].
However, Schultz et al. and Anderberg et al. fail to teach wherein the positive control comprises an antibody specific for the Fc portion of an antibody.
Gatti teach built-in-control in which an anti-Fc antibody has been immobilized, which is capable of binding the Fc fragment of all tracers (col. 3, lines 45-48).
It would have been obvious to have modified the lateral flow strip of Schultz and Anderberg so as to include a positive control that is immobilized anti-Fc antibody, as this would be expected to bind any antibody bound label and would indicate proper function of the device; the modification is an obvious matter of using a known technique to improve a similar device, considering the prior art contained the base lateral flow immunoassay comprising positive control (Anderberg), and further contained the known technique of applying immobilized anti-Fc antibody to bind tracer (labeled) antibody (Gatti). One of ordinary skill would have recognized that by applying the known technique of Gatti, one would obtain a predictable result, namely a device with a built in positive control, thereby resulting in an improved product.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., as applied to claim 1 above, and further in view of Wu et al., US PG Pub No. .
Schultz et al. and the cited prior art teach a multiplex immunoassay device substantially as claimed (see as detailed previously above, addressing claims 1-3, 5, 6, 25, 27 and 32). However, the cited art fails to teach wherein at least one of the viral target analytes is dengue NS1 protein (claim 30). 
Wu et al. teach dengue virus is part of an expanding public health problem in tropical and subtropical parts of the world (para [0002], see further indicating 2.5 billion people at risk of infection worldwide), the reference teaching production of monoclonal antibodies to the virus for the detection of the virus in a sample (paras [0008]). In particular see at Table 1, the antibodies at table 1 were generated with DENV-2 (see para [0047], DENV-2 dengue virus serotype 2). See at Table 1, Wu teach antibodies produced specific for DENV-2, yet cross-reactive with all 4 serotype dengue virus antigen (e.g., antibody DB20-6 against NS1 antigen, shown to bind all serotype).
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the device for the detection of dengue NS1 protein (using monoclonal antibodies as in Wu for detection of NS1, further addressing a viral target analyte, as recited at claim 1) in order to provide a product capable of detection of dengue virus, one of ordinary skill would have been motivated to detect this virus considering it is recognized as a public health problem in tropical and subtropical parts of the world, putting 2.5 billion people at risk of infection (Wu). The ordinarily skilled artisan would have a reasonable expectation of success given that monoclonal antibodies specific to NS1 were known to those skilled in the art at the time (Wu), and because Schultz teach their product as 
	See claims 2-3, 5, 6, 25, 27 and 32 are addressed as indicated previously above.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al., as applied to claim 13 above, and further in view of Wu et al., US PG Pub No. 2012/0014945A1; alternatively, claims 13-15, 17, 18, 26, 28, 29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., Anderberg et al. and Wu et al.
Schultz et al. and the cited prior art teach a multiplex immunoassay device and reagent (kit) substantially as claimed (see as detailed above, addressing claims 13-15, 17, 18, 26, 28, 29 and 34). However, they cited art fails to teach wherein at least one of the viral target analytes is dengue NS1 protein (claim 33). 
Wu et al. teach dengue virus is part of an expanding public health problem in tropical and subtropical parts of the world (para [0002]), the reference teaching production of monoclonal antibodies to the virus for the detection of the virus in a sample (paras [0008]). In particular see at Table 1, the antibodies at table 1 were generated with DENV-2 (see para [0047], DENV-2 dengue virus serotype 2). See at Table 1, Wu teach antibodies produced specific for DENV-2, yet cross-reactive with all 4 serotype dengue virus antigen (e.g., antibody DB20-6 against NS1 antigen, shown to bind all serotype).
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the device (and kit) for the detection of dengue NS1 protein (using monoclonal antibodies as in Wu for detection of NS1, 
See claims 14-15, 17, 18, 26, 28 and 29 are as addressed as indicated previously above.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al. and Anderberg et al., as applied to claim 13 above, and further in view of Huang et al., US PG Pub No. 2014/0170642A1, Wu et al., US PG Pub No. 2012/0014945A1 and Flamand et al., US Patent No. 6,870,032 B1; alternatively, claims 1-3, 5, 6, 25, 27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. in view of Zhou et al., Anderberg et al., Huang et al., US PG Pub No. 2014/0170642A1 (IDS entered 05/12/20210, Wu et al., US PG Pub No. 2012/0014945A1 (IDS entered 05/12/2021) and Flamand et al., US Patent No. 6,870,032 B1.
Schultz et al. and the cited prior art teach a multiplex immunoassay device substantially as claimed (see as detailed previously above, addressing claims 1-3, 5, 6, 25, 27 and 32).
However, Schultz et al. fails to teach the viral analytes comprise dengue NS1 protein and yellow fever virus NS1 protein (claim 31).

In particular see at Table 1 of Wu, Wu et al. teach antibodies at table 1 were generated with DENV-2 (see para [0047], DENV-2 dengue virus serotype 2). See at Table 1, Wu teach antibodies produced specific for DENV-2, yet cross-reactive with all 4 serotype dengue virus antigen (e.g., antibody DB20-6 against NS1 antigen, shown to bind all serotype).
	See also, Flamand et al. is an example in the art teaching monoclonal antibodies against the NS1 protein of the Yellow Fever virus (i.e., binding reagent known specific for yellow fever NS1, see e.g. end of col. 15 to top of col. 16,   
	It would have been further prima facie obvious to one having ordinary skill in the art to have modified Schultz et al. in view of the cited art in order to target NS1 specific to each of dengue and yellow fever (thereby addressing claim 31) in order to allow rapid detection/evaluation of a sample for both of these infections. 

It would have been obvious to have modified to provide antibody to NS1 (anti-NS1 antibody specific to each target as indicated) because Huang teach binding reagent for each of 
See claims 2, 3, 5, 6, 25, 27, 30 and 32 are addressed as indicated previously above.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive for the following reasons.
See as indicated above, the previous objections (remarks pages 8-9) to the claims are withdrawn in response to Applicant’s amendments. 
See also as indicated above, the previous rejection of claims under 35 U.S.C. 102 is withdrawn in response amendments to the claims (remarks page 9).
Although the rejection under 35 U.S.C. 102 is withdrawn, Schultz is further cited in the pending grounds of rejection and so relevant arguments are addressed presently.
See remarks page 9, Applicant argues Schultz does not teach capture antibodies immobilized on a single test area (remarks pages 9-13), see Applicant’s remarks arguing the Examiner has failed to cite the relevant parts of Schultz. In particular, regarding the citation of Figure 4A, Applicant argues Figure 4 refers to the shown area as a capture zone not a capture line. Further Applicant references Schultz at Example 2, arguing at Example 2 is where Schultz references capture line, indicating this is referred to as a marker strip on the capture line. Applicant argues, regarding Example 2, that Schultz teach second target can be detected with a 
However, this argument is not persuasive. Referring to Figure 4a, the capture zone is shown as an area in the form of a line across the width of the test strip, both antibodies (antibodies to target 1 and 2) are shown immobilized in this same test region, namely within this area. The present claims recites “a single test area downstream from the conjugation pad, wherein the single test area comprises the capture monoclonal antibodies immobilized on the single test area”. The cited art addresses this claim limitation because Schultz is showing a “single test area”; further that single test area of Schultz (see e.g., Figure 4A) is showing the immobilized antibodies arranged in the form of a line (see the test area is shown in the shape of a line, i.e. this zone/region/area is a line shape). Whether or not the capture reagent is present in this test area (this line) as a combination of stripes of each antibody or mixed without any particular order, it is still the case that both antibodies to the two targets are in the same single “test area”, thereby addressing the present claim (see figure 4A, the test area shown with immobilized antibodies is in the form of a line, the line having a width encompassing the antibodies of Schultz, and length of the line extends across the width of the strip). It is also further noted that although Figure 4A is showing the test area in a line, each different antibody shown striped parallel to one another across this test area, that the disclosure of Schultz does not appear limited to this arrangement (to an arrangement of parallel lines of different antibody) within the test area, see rather Schultz does also indicate the antibodies can be in a mixture of mixture of two target-specific binding agents”. 
At remarks pages 13-14, Applicant further argues that Schultz does not teach the detectable particles are noble metal particles. See the pending grounds of rejection as set forth above in response to the amendments to the claims.
Applicant further argues that Schultz does not disclose the claimed combination of features; that the Examiner has had to make several selections from multiple embodiments of the reference (remarks page 14-16, see arguments asserting Schultz tech embodiments encompassing many types of assays, e.g., FRET based assays, etc.). However, this argument is not persuasive for the reasons discussed in more detail below (each specific argument addressed in detail below regarding rejection under 35 U.S.C. 103). 
Applicant argues it would not have been obvious to have arrived at monoclonal antibodies for both capture and detection antibodies and would not have been obvious to have a target that is a viral analyte (remarks page 15-17). 
However, this argument is not found persuasive because it is well settled that a reference must be evaluated for all it discloses and not just its preferred embodiments. In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972). All disclosures of nonpreferred embodiments must be considered. In re Lamberti et al. 192 USPQ 278 (CCPA 1976). It is the case that the cited reference does envision immobilized reagent that is monoclonal antibody and target analyte that is viral antigen. The argument that the reference is directed broadly to various assays and devices to quantity different target analytes does not diminish that reference also clearly envisions a multiplex immunoassay test strip for the detection of target analytes, the reference specifically 
The argument that the Examiner has not provided reasons for what would have prompted the skilled person to have made these specific selection (for example, such as arriving at monoclonal antibody as capture antibody and target analyte that is viral target analyte, remarks page 18), is not persuasive. See the detailed rejection as set forth above. As is emphasized in the rejection above, the reference (Schultz) specifically discloses these features/limitations (e.g., viral target analyte, and monoclonal antibody) as suitable and encompassed by their invention. As indicated in response to remarks previously above, it is well settled that a reference must be evaluated for all it discloses and not just its preferred embodiments. In re Mills, 470 F. 2d 649, 176 USPQ 196 (CCPA 1972).
Regarding remarks that Schultz does not teach a single test area (remarks page 19), see this argument is not persuasive and is addressed in detail previously above.

Regarding independent claim 13 and remarks pages 21-23, Applicant restates arguments specific to Schultz and argues Anderberg does not remedy these asserted deficiencies. However, see as indicated previously, these arguments are not persuasive for the reasons as set forth above.
Regarding dependent claims 4 and 7-9 (remarks pages 20-21) and dependent claims 16 and 19-21 (remarks pages 23-24), Applicant argues the additionally cited art fails to cure deficiencies already asserted above with respect to the independent claims (namely, monoclonal antibodies pairs, noble metal nanoparticle, single test area). See the response to these arguments as set forth above, these arguments are not persuasive for the reasons as indicated. 
For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641